Citation Nr: 1449717	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-15 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 60 percent for eczema with rosacea.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. All, Associate Counsel







INTRODUCTION

The Veteran had active naval service from April 2000 to September 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  That decision decreased the Veteran's disability rating for eczema with rosacea from 60 percent to 30 percent, effective December 1, 2009.  The Veteran filed a notice of disagreement in March 2010.  In April 2012, the RO issued a statement of the case continuing the reduced 30 percent rating.  In May 2012, the Veteran perfected his appeal.

By way of February 2014 decision, the Board restored the 60 percent disability rating from December 1, 2009, and remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  Specifically, the AOJ requested medical records from the Orlando, Tampa, and Gainesville VA healthcare systems since April 2012 and provided the Veteran with another VA examination.  In June 2014, the AOJ issued a supplemental statement of the case denying a disability rating in excess of 60 percent.  The Board is satisfied that there has been substantial compliance with the remand and will proceed with review.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's skin condition is not manifested by disfigurement of the head, face, or neck, or exfoliative dermatitis with generalized involvement of the skin with systemic manifestations.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent for eczema with rosacea have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.41, 4.118, Diagnostic Codes 7800, 7806, 7817 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of error in this case.

In any event, the June 2014 supplemental statement of the case served to put the Veteran on notice as to what evidence was required to substantiate her claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond.

Therefore, the Board finds that that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with the claims file.  All available post-service treatment records identified by the Veteran have been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.

The Veteran was also afforded a VA skin diseases examination in May 2014 to evaluate the current severity of her disability.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  This examination is adequate for adjudicating the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).

Analysis

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

When a question arises as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to consider all possible regulations that may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran is currently service connected for eczema with rosacea and has been assigned a 60 percent disability rating under the provisions of Diagnostic Code 7806 of VA's Rating Schedule.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (pertains to dermatitis or eczema).  The 60 percent rating is the maximum rating under that diagnostic code; therefore, the Board will consider the appropriateness of alternate diagnostic codes applicable to skin disabilities that would result in a rating greater than 60 percent.

An 80 percent rating is available under Diagnostic Code 7800, which pertains to scars and other disfigurement of the head, face, or neck.  Under that provision, disfigurement of the head, face, or neck warrants an 80 percent rating with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement include: (1) Scar 5 or more inches (13 or more cm) in length; (2) Scar at least one-quarter inch (0.6 cm) wide at its widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm).  Id.

In addition, a 100 percent rating is available under Diagnostic Code 7817, which pertains to exfoliative dermatitis.  A 100 percent rating is warranted for exfoliative dermatitis with generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia) that requires constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy during the past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7817.

The May 2014 VA examiner indicated that the Veteran's skin conditions have not caused scarring or disfigurement of the head, face, or neck.  The examiner also stated that the Veteran does not have any systemic manifestations such as fever, weight loss, or hypoproteinemia associated with her skin conditions.

The Veteran's medical records also do not indicate that her skin conditions have caused any scarring or disfigurement of the head, face, or neck or have manifested with fever, weight loss, or hypoproteinemia.  Further, the Veteran has made no such claims.

Therefore, the Board finds that the Veteran does not meet the criteria for a higher rating under Diagnostic Code 7800 or 7817.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for a higher rating must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Consideration has been given to assigning staged ratings; however, at no time during the period in question has the disability on appeal warranted a higher schedular rating than that assigned.

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected eczema is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  Indeed, the probative evidence of record demonstrates that the Veteran's eczema is adequately managed by prescription medication and does not result in frequent periods of hospitalization.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

The Board notes, however, that under Johnson v. McDonald, No. 2013-7104 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board has considered the issue of entitlement to a total rating for compensation based on individual unemployability (TDIU), as it is an element of all appeals for higher ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but where they prevent her from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify her.  38 C.F.R. § 4.16. 

The issue of TDIU is raised where a veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

Here, the medical evidence does not indicate that the Veteran is unable to work due to her eczema.  The May 2014 VA examiner specifically found that the Veteran's eczema did not impact her ability to work.  Although the Veteran reported at her examination that she can no longer work as a massage therapist due to the dryness of the skin on her hands, she has not alleged, and the record does not reflect, that during the relevant period she was unemployable due to her service-connected eczema.  As such, a TDIU due to eczema has not been raised, and need not be addressed.

In sum, based on the evidence of record, the Board finds that a 60 percent disability rating is appropriate for the Veteran's eczema with rosacea.  38 C.F.R. § 4.118, Diagnostic Code 7806.


ORDER

A disability rating in excess of 60 percent for eczema is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


